Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-8 and 17-20) in the reply filed on 11/18/2020 is acknowledged.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

This Office Action is in response to the application filed on 11/18/2020.
             Claims 1-8 and 17-20 are pending.
	  Claims 9-16 are withdrawn.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/27/2019 and 11/18/2020 has been considered (see form-1449, MPEP 609).



Drawings
The drawings filed on 03/27/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-8 and 17-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 recite the languages of "generation subset of the key data entries of the set of key data entries omits the active generation”.  However, these languages are not clear description defined in the specification. See also MPEP § 2111.04.
The dependent claims 2-8 and 18-20 are rejected for same reasons because of depend on the base claims 1 and 17.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (US PGPUB 2010/0083004, hereinafter Kirshenbaum), in view of Wei et al. (US Patent 9,971,526, hereinafter Wei).
As per as claim 1, Kirshenbaum discloses:
 A storage system, comprising:
 	at least one storage node configured to execute storage operations (Kirshenbaum, e.g., fig. 2, associating with texts description, [0027], “…storage nodes…”); 
 	a key data store comprising a log configured to include a set of key data entries (Kirshenbaum, e.g., fig. 2, associating with texts description, [0027-0028], (store information for responding to a retrieval request and, therefore, correspond to individual keys), wherein: each of the key data entries includes:
 	a key value corresponding to at least one storage operation (Kirshenbaum, e.g., figs. 2-3, associating with texts description, [0027-0030], “…a key with a data value, storage manager 50 (e.g., a subcomponent of management application 21) preferably creates entry node 42 to store the association and simultaneously creates (or supplements) value list node 43 to reflect any impact the association has on future retrieval requests pertaining to the key…”); and 
 	at least one property value related to the at least one storage operation (Kirshenbaum, e.g., figs. 3 and 8, associating with texts description, [0028-0030] and [0064-0066], “…a variety of different entities 304-306…specify or assert associations between keys and values…In each case, corresponding entry nodes automatically are generated to store the associations, and value list nodes are generated and/or modified to store the data values corresponding to individual keys. For example, each of entry nodes 324-326 references the same value list node 340 because each includes an association having the same key, even though each may have entirely different properties…”); 
 	an active generation subset of the key data entries of the set of key data entries includes an active generation marker value configured to designate each key data entry in the active generation subset (Kirshenbaum, e.g., figs. 6-8, associating with texts description, [0062-0064], “…associations 221-223 reference the same value list node 251 because they have the same key value 231, although they have different data values 241-243, respectively; similarly, associations 224 and 225 reference the same value list node 252 because they have the same key value 232, although they have different data values 244 and 245… value list nodes are generated and/or modified to store the data values corresponding to individual keys…”); and 
 	a base generation subset of the key data entries of the set of key data entries omits the active generation marker value (Kirshenbaum, e.g., [0036-0037], [0073], [0084], “…the entry node 42 is newly generated for each new key-value association request 45 (storing all key-value associations asserted in one request), while the value list node 43 preferably is identical across all associations involving the 
 	at least one memory (Kirshenbaum, e.g., [0100], “memory”); 
 	at least one processor (Kirshenbaum, e.g., [0100], “processors”);  and
 a storage application executable by the at least one processor using the at least one memory to perform operations (Kirshenbaum, e.g., [0100]) comprising:
 	calculating a base storage system parameter from the key data store; calculating a current storage system parameter (Kirshenbaum, e.g., [0039], [0044], “…special hash used for referencing value list nodes 43 is computed by first -calculating a MD-5 hash of the key and then computing a bitwise complement…”, “…higher-level nodes include one or more hashes, generated from content within their child nodes. Typically, each such hash is calculated across all of the content of the corresponding child node. However, in certain embodiments, the hash is only calculated across content within the corresponding child node that is deemed as relevant…”) and [0095-0099]) using: 
 	the base storage system parameter (Kirshenbaum, e.g., [0072-0074], “…the stored data values are defined by the requesters 304-306 to be functionally dependent on other values, which might be, e.g., constants, values associated with keys, or other values accessible to data store 16 and which might change over time. For example, a requester 304-306 might request an association to a value which is defined to be the maximum of all (or all visible) values associated with a specified other key or set of keys. As a second example, the association might be to the sum (or any other function) ; and
 	the at least one property value of the key data entries in the active generation subset of the key data entries (Kirshenbaum, e.g., [0062-0064] and [0072-0074]); and 
	To make recorder clearer regarding to the language of “generate subset of the key data entries omits the active generation” and “log/reporting the current storage system parameter”.
 	However Kirshenbaum, in an analogous art, discloses “generate subset of the key data entries omits the active generation”, (Wei, e.g., figs. 13-14, associating with texts description, [col. 14, lines 26-col. 15, lines 17], “…replicates key-value records across multiple partitions of the volume on the storage server… the synchronization of key-value records across partitions may be omitted”), “log/reporting the current storage system parameter” (Wei, e.g., fig. 14, associating with texts description, [col. 16, lines 31-67], “…The data store also is shown to include a mechanism for storing log data 1414, which can be used for reporting, analysis or other such purposes. It should be understood that there can be many other aspects that may need to be stored in the data store, such as page image information and access rights information, which can be stored in any of the above listed mechanisms as appropriate or in additional mechanisms in the data store 1410. The data store 1410 is operable, through logic associated therewith, to receive instructions from the application server 1408 and obtain, update or otherwise process data in response thereto. The application server Wei and Kirshenbaum to keep track and store information of current storage status to archiving in updating/replicating latest information/version (Wei, e.g., [col. 16, lines 32-67]).

As per as claim 2, the combination of Wei and Kirshenbaum disclose:
The storage system of claim 1, wherein the key value includes: 
 	a data object identifier (Kirshenbaum, e.g., [0022], “data object identifier”);

an inverse timestamp (Wei, e.g., [col. 3, lines 48-67]);
an operation identifier (Wei, e.g., fig. 1, associating with texts description, [col. 4, lines 10-col.5, lines 36]); and
 	a generation marker, wherein the generation marker of the active generation subset includes the active generation marker value (Kirshenbaum, e.g., [0036-0037], [0073], [0084]) and (Wei, e.g., figs. 13-14, associating with texts description, [col. 14, lines 26-col. 15, lines 17]).

As per as claim 8, the combination of Wei and Kirshenbaum disclose:
The storage system of claim 1, wherein:
 	the set of key data entries includes a plurality of operating generations of key data entries corresponding to a plurality of sequential operating periods subset (Kirshenbaum, e.g., [0036-0037], [0073], [0084]) and (Wei, e.g., figs. 13-14, associating with texts description, [col. 14, lines 26-col. 15, lines 17]); and 
 	each of the plurality of operating generations corresponds to a generation subset of key data entries that include a generation marker value configured to designate each of the key data entries in the generation subset (Kirshenbaum, e.g., [0036-0037], [0073], [0084]) and (Wei, e.g., figs. 13-14, associating with texts description, [col. 14, lines 26-col. 15, lines 17]).

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. (US PGPUB 2010/0083004, hereinafter Kirshenbaum), in view of Wei et al. (US Patent 9,971,526, hereinafter Wei) and further in view of Ohta et al. (US PGPUB 2010/0235814, hereinafter Ohta).
As per as claim 3, the combination of Wei and Kirshenbaum disclose:
 The storage system of claim 1, wherein:
the at least one property value of each of the key data entries in the active generation subset comprises:
 	at least one precondition value; and 
 	at least one postcondition value; and
 	calculating the current storage system parameter (Kirshenbaum, e.g., [0039], [0044]) includes calculating a difference between the at least one precondition value and the at least one postcondition value.
	But to further clarify the language of “precondition value”, “postcondition value” “calculating a difference precondition value and postcondition value”.
	 However Ohta, in an analogous art, discloses “precondition value”, “postcondition values”, (Ohta, e.g., [0016], [0062-0064], “values of the precondition” and “postcondition values”), “calculating a difference between the at least one precondition value and the at least one postcondition value” (Ohta, e.g., figs. 16-17, associating with texts description, [0101], [0263], [claim 2], “calculating a direct product of formal state predicates ( precondition and postcondition)…”, for more details see figs. 16-17) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Ohta, Wei and Kirshenbaum to allow user to test the currently position and predict position to archiving in satisfying the coverage criteria condition (Ohta, e.g., [0263-0265]).

As per as claim 4, the combination of Ohta, Wei and Kirshenbaum disclose:
The storage system of claim 3, wherein:
 	the at least one precondition value and the at least one postcondition value are associated with at least one operation property (Kirshenbaum, e.g., figs. 3 and 8, associating with texts description, [0028-0030] and [0064-0066]) and (Ohta, e.g., figs. 16-17, associating with texts description, [0016], [0062-0064]); and
 	each of the key data entries in the active generation subset further includes at least one operation property for the at least one precondition value and the at least one postcondition value (Kirshenbaum, e.g., figs. 3 and 8, associating with texts .

Claim 17 is essentially the same as claim 1 except that it set forth the claimed invention as a system rather a storage system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Allowable Subject Matter
The prior art does not teach “executing garbage collection using the key data store; and adding, responsive to executing garbage collection, garbage collection key data entries to the set of key data entries, wherein garbage collection key data entries include the active generation marker value;
calculating the base storage system parameter is based on a data scan of the key data store without garbage collection; and calculating the current storage system parameter is performed responsive to adding garbage collection key data entries to the set of key data entries” and “perform operations comprising:
initializing an incremental key scheme, wherein: a prior log subset of the key data entries is in the key data store at initialization; and the prior log subset includes the base generation subset of the key data entries of the set of key data entries; and adding, responsive to at least one storage operation executed after initialization, at least one new key data entry in the active generation subset, wherein: the at least one property value of the new key data entry comprises: at least one precondition value; and at least one postcondition value; and
calculating the current storage system parameter includes calculating a difference between the at least one precondition value and the at least one postcondition value.  Per the instant office action, claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to calculate from a data scan, a current storage parameter and the property values of the active generation of key data entries.

Yamakawa et al. (US PGPUB 2016/0308965, hereinafter Yamakawa); “STORAGE NODE, STORAGE NODE ADMINISTRATION DEVICE, STORAGE NODE LOGICAL CAPACITY SETTING METHOD, PROGRAM, RECORDING MEDIUM, AND DISTRIBUTED DATA STORAGE SYSTEM” disclose storage node administration device enables setting a logical capacity of a storage region based on an I/O performance value of a storage node. In a distributed data storage system, the storage node administration device includes a setting unit setting at least one reference node from a plurality of storage nodes having different I/O performances, dividing a storage region of the storage nodes other than the reference node into a first storage region and a second storage region, referring to the I/O 
 	Yamakawa further teaches calculate the parameters of storages capacity ([0021]), multiple types of storages (see [0027).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163